75 Mich. App. 310 (1977)
254 N.W.2d 879
PEOPLE
v.
THURMOND
Docket No. 26533.
Michigan Court of Appeals.
Decided May 2, 1977.
Frank J. Kelley, Attorney General, Robert A. Derengoski, Solicitor General, William L. Cahalan, Prosecuting Attorney, Edward Reilly Wilson, Research, Training & Appeals, and Charles P. Kellett, Assistant Prosecuting Attorney, for the people.
Moore & Maloney, P.C. (by Laurence Shultz), for defendant.
Before: R.M. MAHER, P.J., and V.J. BRENNAN and N.J. KAUFMAN, JJ.
R.M. MAHER, P.J.
The dissent accurately states the facts. People v Parker, 65 Mich. App. 592; 237 NW2d 572 (1975), correctly held that testimony about other crimes does not properly rebut an alibi defense. Defendant's convictions must be reversed.
Reversed and remanded.
N.J. KAUFMAN, J., concurred.
V.J. BRENNAN, J. (dissenting).
Defendant Kelly Thurmond was charged with robbery unarmed contrary to MCLA 750.530; MSA 28.798 and assault with intent to commit rape contrary to MCLA 750.85; MSA 28.280. On July 22, 1975, defendant was convicted by a jury in Wayne *313 County Circuit Court, Judge Richard D. Dunn presiding. Defendant made a motion for new trial, which was heard and denied on November 26, 1975. On August 12, 1975, Judge Dunn sentenced the defendant to terms of 10 to 15 years in prison on the unarmed robbery charge and 6 to 10 years in prison on the assault charge. Defendant appeals as of right.
Defendant's conviction arose out of events occurring in the early evening of February 15, 1975. Complainant Mary Kaye was entering her apartment in Highland Park, Michigan when a man, under pretense of helping her open the door, grabbed her from behind and forced her into the basement. The man then attempted to remove her clothing, but was interrupted in his assault by another apartment resident, Ms. Colleen Zinger, who had heard complainant's shouts and rushed down to investigate. The assailant grabbed complainant's purse and fled from the building through a basement door. On April 5, 1975, both complainant and Ms. Zinger identified defendant from a line-up as the man who had been responsible for the assault and robbery.
Defendant filed notice of alibi defense on June 4, 1975, and amended notice of alibi on July 3, 1975. At trial defendant testified in his own behalf. He stated that he was attending a birthday party at his aunt's home when the incident occurred. This testimony was corroborated by defendant's aunt, Lovie Rimmer. She testified that the party was held on February 15 because she was working on the actual date of her birthday, February 10. She stated that she did not work on the morning of February 15.
After the defense rested their case, the prosecution moved to endorse three rebuttal witnesses. *314 Though the prosecution had not filed notice of rebuttal to defendant's alibi defense, the trial court made the decision to allow the testimony of the proposed witnesses. Frank Dombrowski was allowed to testify on the basis of rebutting the credibility of Lovie Rimmer. He testified that witness Rimmer had come to work on the morning of February 15, 1975. Rosetta Turner and Laura Tavolette were allowed to testify for purposes of showing defendant's general plan or scheme. Witness Turner testified that defendant had robbed her on a prior occasion. Witness Tavolette testified that defendant had raped and robbed her in a previous incident. Defense counsel objected to the testimony of each of these witnesses.
In giving instruction to the jury, the trial court refused defendant's request to instruct on the lesser included offenses of assault and assault and battery. Defense counsel properly registered his objection. On appeal, defendant has lodged three separate allegations of error. In light of my disagreement with my brothers MAHER and KAUFMAN, I feel constrained to speak to each allegation raised.
Defendant argues initially that the trial court erred reversibly by allowing testimony of witnesses Turner and Tavolette on rebuttal for the purpose of showing plan or scheme where defendant had raised an alibi defense. I do not agree.
What is properly rebuttal evidence has traditionally been a matter for the trial court's discretion. People v Utter, 217 Mich. 74, 83-84; 185 N.W. 830 (1921); People v Ebejer, 66 Mich. App. 333, 341; 239 NW2d 604 (1976). However, recent case decisions have narrowed somewhat the legal range in which this discretion may be exercised. People v Bennett, 393 Mich. 445; 224 NW2d 840 (1975); *315 People v McGillen #1, 392 Mich. 251; 220 NW2d 677 (1974). In Bennett, the Court identified the general scope of permissible rebuttal:
"This argument misconceives the office of rebuttal. Rebuttal is limited to the refutation of relevant and material evidence  hence evidence bearing on an issue properly raised in a case.
"Such issue of course could be one raised in the prosecutor's case in chief or one raised by way of defense, and evidence on either would be subject to rebuttal." People v Bennett, supra at 449.
What must be realized is that Bennett and McGillen do not prohibit rebuttal evidence simply because that evidence could have been presented in the prosecution's case in chief. Evidence may correctly be admitted if it is offered to refute an issue raised in the prosecution's case in chief or "by way of defense". People v Parker, 65 Mich. App. 592, 597; 237 NW2d 572 (1975) (dissent by BRENNAN, J.). Where rebuttal evidence bears on an issue properly raised by the defense, the trial court is not in error by allowing its admission. People v Bennett, supra at 449.
I feel that defendant's presentation of an alibi defense injected an issue into the case which justified the rebuttal testimony of witnesses Turner and Tavolette concerning the common pattern of defendant's past offenses. I see no connection between this situation and one where the prosecution improperly manufactures an issue by the denials he elicits on cross-examination. People v Bennett, supra at 449. Evidence of similar acts served in this case to disprove the theory of misidentification implicit in presenting an alibi defense. People v Parker, supra at 599.
I must therefore conclude that the trial court *316 did not abuse its discretion by admitting this testimony.
Defendant next argues that the mandatory provisions of 1974 PA 63[1] apply to this case. See MCLA 768.21(2); MSA 28.1044(2). I agree with this proposition. As a result, I believe that testimony of rebuttal witnesses must be excluded where notice of rebuttal is not served on defense counsel as provided in MCLA 768.20(2); MSA 28.1043(2).[2] However, I also recognize the trial court retains discretion to allow notice of rebuttal to be given after the period normally required by the statute  that is, "at such other time as the court may direct". MCLA 768.20(2); MSA 28.1043(2).
I believe there was sufficient reason for affirming the trial court's exercise of discretion in allowing the three rebuttal witnesses to testify on such late notice. Specifically, defense counsel knew of the existence of both witnesses Turner and Tavolette well before trial. Further, he was informed during prosecution's cross-examination of one defense alibi witness of the possibility prosecution might call rebuttal witnesses. I feel the trial court was within his discretion by allowing the endorsement and *317 testimony of these three witnesses without filing formal service of notice prior to trial.
Defendant finally alleges that the trial court erred in refusing to instruct on the lesser included offenses of assault and assault and battery. I perceive no error here.
Defendant's trial occurred July 21-22, 1975. On December 18, 1975, the Michigan Supreme Court decided two cases which appear to bear directly on the present matter. People v Ora Jones, 395 Mich. 379; 236 NW2d 461 (1975); People v Chamblis, 395 Mich. 408; 236 NW2d 473 (1975). Appearances can be deceiving.
In Ora Jones, supra, the Court ruled that reversible error occurs where the trial court refuses on request to instruct on necessarily included offenses. People v Ora Jones, supra at 390. However, in Chamblis, supra, the Court found that policy considerations did not permit the trial court to instruct on lesser included offenses involving imprisonment for less than a year where the charged offense was punishable by incarceration for more than two years. People v Chamblis, supra at 427-429. Assault with intent to rape may bring up to ten years in prison. Assault and assault and battery are misdemeanors involving a penalty of not more than 90 days in county jail. MCLA 750.81, 750.504; MSA 28.276, 28.772. See also, People v Chamblis, supra, at 428.
At the outset, inquiry must be made as to whether these decisions have retroactive or only prospective effect. In the case of Ora Jones, I can find no indication in the decision itself as to what the Court intends. Further, I choose to break with what I perceive as premature rulings[3] of this Court *318 holding Ora Jones retroactive on the strength of a later inconclusive communication from the Supreme Court. People v Lovett, 396 Mich. 101; 238 NW2d 44 (1976). In Lovett, the Court nowhere specifically discussed the question of retroactivity.
Consequently, I do not believe retroactivity can be inferred simply because the rule announced in Ora Jones was applied in Lovett. I do not believe the Supreme Court would determine that a major decision like Ora Jones was retroactive without some clear and substantial treatment of the matter.
What I do perceive is that Lovett and the instant case were in process of appeal when Ora Jones was released. On this basis alone, I feel justified in denying such a major police step (i.e., retroactivity) as extending Ora Jones to cases not in process of appeal prior to December 18, 1975. Price v Court of Appeals, 393 Mich. 457, 458-459; 225 NW2d 364 (1975). In the instant case, however, I do apply the rule announced in Ora Jones.
Unlike Ora Jones, the Chamblis decision does give strong evidence of the Court's position concerning whether the limiting principle we deal with here would be applied retroactively or only prospectively. People v Chamblis, supra at 427-429. Simply, I feel that because the Court's decision clearly set new policy, the decision can be accorded only prospective effect. People v Morris, 69 Mich. App. 545, 552, n 2; 245 NW2d 126 (1976).
I recognize that assault is a necessarily included offense to assault with intent to rape, though assault and battery is not. People v Ross, 73 Mich. App. 287; 251 NW2d 268 (1977).
*319 Therefore, in applying the rule of Ora Jones to the present case, reversal would normally be required where the trial court has failed to instruct on a necessarily included offense.
I also recognize that Chamblis would not normally apply to the appeal in this case where the trial was held prior to the Chamblis decision date.
However, I further realize that were reversal to be ordered on the basis of Ora Jones, defendant would not be able on retrial to request an instruction on assault under Chamblis. Consequently, rather than return the case upon an error which will not constitute error on retrial, I would choose to affirm on this point instead. People v Ross, supra.
Thus, having reviewed all the errors alleged on this appeal, I can find no grounds to reverse. I would affirm.
NOTES
[1]  "If the prosecuting attorney fails to file and serve a note of rebuttal upon the defendant as provided in section 20 or 20a, the court shall exclude evidence offered by the prosecution in rebuttal to the defendant's evidence relevant to a defense specified in section 20 or 20a. If the notice given by the prosecuting attorney does not state, as particularly as is known to the prosecuting attorney, the name of a witness to be called in rebuttal of the defense of alibi or insanity, the court shall exclude the testimony of a witness which is offered by the prosecuting attorney for the purpose of rebutting that defense." MCLA 768.21(2); MSA 28.1044(2).
[2]  "Within 10 days after the receipt of the defendant's notice but not later than 5 days before the trial of the case, or at such other time as the court may direct, the prosecuting attorney shall file and serve upon the defendant a notice of rebuttal which shall contain, as particularly as is known to the prosecuting attorney, the names of the witnesses whom the prosecuting attorney proposes to call in rebuttal to controvert the defendant's defense at the trial of the case." MCLA 768.20(2); MSA 28.1043(2).
[3]  People v Harrison, 71 Mich. App. 226, 227-228; 247 NW2d 360 (1976). For rulings on the retroactivity of Ora Jones only as regards failure to instruct on necessarily included offenses when requested see also People v Page, 73 Mich. App. 667; 252 NW2d 239 (1977); People v Jones, 71 Mich. App. 270, 273-274; 246 NW2d 381 (1976); People v Jackson, 70 Mich. App. 478, 480-481, 245 NW2d 797 (1976).